UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-20354 LIGHTING SCIENCE GROUP CORPORATION (Exact name of registrant as specified in its charter) Delaware 23-2596710 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1830 Penn Street, Melbourne , FL (Address of principal executive offices) (Zip Code) (321) 779-5520 (Registrant’s telephone number, including area code) Indicate by check mark whether registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. ☐ Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ☐ Yes ☒ No The number of shares outstanding of the registrant’s Common Stock, par value $0.001 per share, as of May 13, 2015, was 212,004,390 shares. LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES FORM 10-Q For the Quarter Ended March 31, 2015 Table of Contents Page PARTI Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2015 and 2014 2 Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended March 31, 2015 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 4. Controls And Procedures 24 PART II Item6. Exhibits 24 SIGNATURES 25 PARTI—FINANCIAL INFORMATION Item 1. Financial Statements LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2015 2014 Assets Current assets: Cash and cash equivalents $ 549,383 $ 1,609,297 Restricted cash 3,000,000 3,000,000 Accounts receivable, net 10,145,554 10,417,985 Inventories 28,093,828 22,726,162 Prepaid expenses 1,800,595 2,936,837 Other current assets 1,794,591 1,610,544 Total current assets 45,383,951 42,300,825 Property and equipment, net 2,166,389 2,650,115 Intangible assets, net 2,644,862 2,572,479 Pegasus Commitment 339,200 720,000 Debt issuance costs, less current portion 2,958,120 3,230,446 Other long-term assets 115,195 118,467 Total assets $ 53,607,717 $ 51,592,332 Liabilities and Stockholders’ Deficit Current liabilities: Lines of credit $ 11,324,585 $ 6,368,793 Current portion of long-term debt 67,749 58,574 Accounts payable 10,301,294 19,364,552 Provision for losses on non-cancelable purchase commitments 717,714 540,227 Accrued expenses 8,993,538 9,924,316 Total current liabilities 31,404,880 36,256,462 Note payable 28,163,286 27,813,061 Long-term debt, less current portion 16,524 35,272 Liabilities under derivative contracts 13,421,201 5,636,944 Total other liabilities 41,601,011 33,485,277 Total liabilities 73,005,891 69,741,739 Series H Redeemable Convertible Preferred Stock, $.001 par value, authorized 135,000 shares, 113,609 shares issued and outstanding as of March 31, 2015 and December 31, 2014 227,220,149 227,220,149 Series I Redeemable Convertible Preferred Stock, $.001 par value, authorized 90,000 shares, 62,365 shares issued and outstanding as of March 31, 2015 and December 31, 2014 124,736,627 124,736,627 Series J Redeemable Convertible Preferred Stock, $.001 par value, authorized 70,000 shares, 70,000 and 58,475 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively 140,000,000 116,950,000 491,956,776 468,906,776 Commitments and contingencies Stockholders' deficit: Preferred stock, $.001 par value, authorized 25,000,000 shares, 113,609 shares of Series H, 62,365 shares of Series I and 70,000 shares of Series J issued and outstanding as of March 31, 2015 and 113,609 shares of Series H, 62,365 shares of Series I and 58,475 shares of Series J issued and outstanding as of December 31, 2014 Common stock, $.001 par value, authorized 975,000,000 shares, 214,488,468 and 212,452,636 shares issued as of March 31, 2015 and December 31, 2014, respectively 214,489 212,453 Additional paid-in capital 309,430,336 320,175,440 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, 2,505,000 shares as of March 31, 2015 and December 31, 2014, at cost ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ 53,607,717 $ 51,592,332 The accompanying notes are an integral part of the condensed consolidated financial statements. 1 LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended March 31, Revenue $ 19,371,545 $ 25,925,841 Cost of goods sold (exclusive of depreciation shown below) 16,441,297 23,462,953 Gross profit 2,930,248 2,462,888 Operating expense: Selling, distribution and administrative (includes related party expenses of $0 and $609,000 for the three months ended March 31, 2015 and 2014, respectively) 5,095,581 8,966,338 Research and development 1,181,313 1,544,024 Restructuring expense 83,704 205,052 Depreciation and amortization 506,072 1,076,010 Total operating expenses 6,866,670 11,791,424 Loss from operations ) ) Other income (expense): Interest income - 411 Interest expense ) ) Related party interest expense ) - Increase in fair value of liabilities under derivative contracts ) ) Other income, net 36,764 56,925 Total other expense ) ) Loss before income tax expense ) ) Income tax expense - - Net loss ) ) Foreign currency translation gain 45,391 172,604 Comprehensive loss $ ) $ ) Basic and diluted net loss per weighted average common share attributable to controlling shareholders $ ) $ ) Basic and diluted net loss per weighted average common share attributable to noncontrolling shareholders $ ) $ ) Basic and diluted weighted average number of common shares outstanding attributable to controlling shareholders 287,758,558 170,973,536 Basic and diluted weighted average number of common shares outstanding attributable to noncontrolling shareholders 97,668,138 36,854,212 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (Unaudited) Accumulated Additional Other Common Stock Paid-in Accumulated Comprehensive Treasury Shares Amount Capital Deficit Loss Stock Total Balance December 31, 2014 212,452,636 $ 212,453 $ 320,175,440 $ ) $ ) $ ) $ ) Issuance of restricted stock and options for directors' compensation 2,033,905 2,034 9,067 - - - 11,101 Stock based compensation expense - - 905,396 - - - 905,396 Stock issued under equity compensation plans 1,927 2 250 - - - 252 Series J Warrants issued - - 3,638,443 - - - 3,638,443 Deemed dividends on Series J Redeemable Convertible Preferred Stock - - ) - - - ) Net loss - - - ) - - ) Foreign currency translation adjustment - 45,391 - 45,391 Balance March 31, 2015 214,488,468 $ 214,489 $ 309,430,336 $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 3 LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 506,072 1,076,010 Issuance of restricted stock and stock options for directors' compensation 11,101 73,348 Stock based compensation expense 905,396 916,657 Non-cash sales incentive 64,285 90,861 Allowance for doubtful accounts receivable 35,725 25,768 Write-down of inventory 94,595 689,637 Provision for losses on non-cancelable purchase commitments 176,857 ) Increase (decrease) in fair value of derivative contracts 8,100,772 29,479,538 Amortization of debt issuance costs 333,847 188,011 Medley discount accretion 194,768 84,399 Interest accrued on Medley Term Loan 155,457 69,501 Loss on disposal of assets - 42,690 Changes in operating assets and liabilities: Accounts receivable 262,155 ) Inventories ) ) Prepaid expenses 1,136,362 ) Other current and long-term assets ) ) Accounts payable ) ) Accrued expenses and other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Capitalized patents ) ) Proceeds from sale of property and equipment - 370,100 Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds (payments) from draws on lines of credit and other short-term borrowings 4,955,792 ) Proceeds from long-term borrowings - 29,775,000 Payment of short and long-term debt ) ) Debt issuance costs ) - Decrease in restricted cash related to line of credit - 2,000,000 Proceeds from issuance of common stock under equity compensation plans 252 1,962 Proceeds from issuance of Series J Redeemable Convertible Preferred Securities 11,525,000 17,475,000 Fees incurred on issuance of preferred stock ) ) Net cash provided by financing activities 16,224,437 18,833,842 Effect of exchange rate changes on cash 3,351 84,859 Net decrease in cash ) ) Cash and cash equivalents balance at beginning of period 1,609,297 11,195,412 Cash and cash equivalents balance at end of period $ 549,383 $ 5,313,075 Supplemental disclosures: Interest paid during the period $ 1,380,181 $ 1,059,079 Non-cash investing and financing activities: Deemed dividends on Series J Redeemable Convertible Preferred Stock $ ) $ ) Deemed dividends on issuance of Pegasus Guaranty Warrants $ - $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. 4 LIGHTING SCIENCE GROUP CORPORATION AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Description of Business and Basis of Presentation Overview Lighting Science Group Corporation (the “Company”) was incorporated in Delaware in 1988 and designs, develops, manufactures and markets general illumination products that exclusively use light emitting diodes (“LEDs”) as their light source. The Company’s product portfolio includes LED-based retrofit lamps (replacement bulbs) that can be used in existing light fixtures and sockets as well as purpose built LED-based luminaires (light fixtures) for many common indoor and outdoor residential, commercial, industrial and public infrastructure lighting applications. The Company assembles and manufactures products primarily through its contract manufacturers in Asia. Basis of Financial Statement Presentation The accompanying unaudited condensed consolidated financial statements are presented pursuant to the rulesand regulations of the United States Securities and Exchange Commission (the “SEC”) in accordance with the disclosure requirements for the quarterly report on Form10-Q and therefore do not include all of the information and footnotes required by generally accepted accounting principles in the United States of America (“GAAP”) for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring adjustments) necessary to fairly state the results for the interim periods presented. The condensed consolidated balance sheet as of December 31, 2014 is derived from the Company’s audited financial statements. Operating results for the three months ended March 31, 2015 are not necessarily indicative of the results of the Company that may be expected for the year ending December 31, 2015. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of and for the year ended December 31, 2014 and notes thereto included in the Company’s Annual Report on Form 10-K filed with the SEC on March 31, 2015. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in the accompanying consolidated financial statements. Note 2. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expense during the reporting periods. The Company’s actual results could differ from these estimates. Restricted Cash As of March 31, 2015 and December 31, 2014, as required by the Company’s five-year term loan (as amended from time to time, the “Medley Term Loan”) with Medley Capital Corporation (“Medley”), the Company maintained a minimum restricted cash balance of $3.0 million to collateralize the Medley Term Loan. Changes in the restricted cash balance are reflected as a financing activity in the consolidated statement of cash flows. Accounts Receivable The Company records accounts receivable at the invoiced amount when its products are shipped to customers or when specific milestone billing requirements are completed. The Company’s accounts receivable balance is recorded net of allowances for amounts not expected to be collected from customers. This allowance for doubtful accounts is the Company’s best estimate of probable credit losses in the Company’s existing accounts receivable. Estimates used in determining the allowance for doubtful accounts are based on historical collection experience, age of receivables and known collectability issues. The Company writes off accounts receivable when it becomes apparent, based on age or customer circumstances, that such amounts will not be collected. The Company reviews its allowance for doubtful accounts on a quarterly basis. Recovery of bad debt amounts previously written off is recorded as a reduction of bad debt expense in the period the payment is collected. Generally, the Company does not require collateral for its accounts receivable and does not regularly charge interest on past due amounts. As of March 31, 2015 and December31, 2014, the Company’s accounts receivable were reflected net of an allowance for doubtful accounts of $448 ,000 and $408,000, respectively. 5 As of March 31, 2015 and December 31, 2014, $7.2 million and $5.4 million of eligible accounts receivable were pledged as collateral for the three year asset based revolving credit facility (as amended from time to time, the “FCC ABL”) entered into on April 25, 2014 with FCC, LLC d/b/a First Capital (“First Capital”). Revenue Recognition The Company records revenue when its products are shipped and title passes to customers. When sales of products are subject to certain customer acceptance terms, revenue from such sales is recognized once those terms have been met. The Company also provides its customers with limited rights of return for non-conforming shipments or product warranty claims. In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (“ASU 2014
